Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 1 of 21




             Exhibit 197
              Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 2 of 21




THOMAS A. CLARE, P.C.                                                                     MEGAN L. MEIER

                                               January 10, 2021

  Via Email

   Rudolph Giuliani
   1085 Park Avenue, PH1
   New York, NY 10128
   Email: rudolphgiuliani@icloud.com


                 Re:     Recent Violence and Your Continued Defamatory Claims About Dominion
    Mr. Giuliani:

            We write again on behalf of Dominion.

            As you have long known, there is no evidence to support the farfetched false claims that
    Dominion rigged the 2020 United States presidential election. Shortly after Election Day,
    Patrick Byrne approached you and Sidney Powell and started peddling that false claim. Apparently,
    Powell “was totally super receptive” to the Dominion fraud claim, but you and others in Washington
    knew the claim was “farfetched.” A couple of days after your meeting with Byrne, Powell showed
    up at Trump Campaign headquarters and began pressing the campaign to focus suspicion on
    Dominion, saying that the Dominion strategy was ideal because it would draw into question the
    accuracy of voting in so many states. When Trump Campaign attorneys Justin Clark and
    Matt Morgan sought evidence from Powell, she produced none. They then said they should not
    present the Dominion theory because there was no evidence.

            Indeed, you and the Trump Campaign never made the ludicrous Dominion fraud claim in
    court precisely because you knew there was no evidence for it and because you did not want to risk
    being sanctioned or disbarred for knowingly making baseless claims in violation of Rule 11. In the
    Pennsylvania case, for example, you stressed that the Trump Campaign “doesn’t plead fraud” and
    admitted, “this is not a fraud case.” Donald J. Trump for President v. Sec’y Commonwealth of Pennsylvania,
    No.      20-3371        (3d.      Cir.     Nov.       27,       2020)         (available   online       at
    https://www2.ca3.uscourts.gov/opinarch/203371np.pdf) Mot. to Dismiss Hr’g Tr. 118:19–20,
    137:18.

            Despite being unwilling to make the Dominion fraud claim in court because you knew it
    was baseless, you and your allies nevertheless found it useful in your efforts to overturn the results
    of the election by generating political pressure through a sustained disinformation campaign. For
    example, on November 19, 2020, you held a televised press conference at the
    Republican National Committee headquarters, where you stated that Powell was representing
    President Trump and the Trump Campaign. You then gave her a globally televised platform to
          Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 3 of 21




make false and defamatory accusations about Dominion. A few days after Tucker Carlson reported
that neither Powell nor anyone from the Trump Campaign had produced any evidence to support
those wild accusations, the Trump Campaign issued a statement distancing itself from Powell, now
claiming—contrary to what you had represented at the press conference—that Powell was not a
member of the Trump Legal Team and was not representing Trump in his personal capacity.

        On December 1, 2020, Trump loyalist Attorney General Bill Barr explained that the
Department of Justice had uncovered “no evidence of widespread voter fraud.” And by the next
week, Powell’s four sham litigations had been dismissed; the Eastern District of Michigan described
her “evidence” as “nothing but speculation and conjecture,” and the District Court of Arizona found
it was (1) “largely based on anonymous witnesses, hearsay, and irrelevant analysis of unrelated
elections,” and (2) included reports from “experts” that “reach implausible conclusions, often
because they are derived from wholly unreliable sources.”

        As you are already well aware, we sent Powell a retraction demand letter on December 16,
explaining that, as a result of the false accusations about Dominion, our client’s employees had been
stalked and harassed and had received death threats. 1 We also wrote to you directly on
December 22, 2020, formally demanding retraction of the false claims that you yourself had made
about the company. Even though you knew the accusations against Dominion were baseless and
had already led to threats of violence, you doubled down and made them again, repeatedly, to the
broadest possible audience.

       For example, on December 29, 2020, during an appearance on One America News Network
(“OAN”), you rehashed fictional accounts of voting irregularities that had already been conclusively
disproven. You returned to the network a few days later, falsely claiming that “Dominion machines”
are “built to cheat.” And you made similar comments on your YouTube channel on January 5. In
addition to accusing Dominion of being involved in “significant voter theft,” you said that
“Dominion machines [] are alleged to have an algorithm that gave Biden a distinct advantage.”2

         Then, on January 6, 2021, during the “Save America Rally” outside the White House, you
falsely accused Dominion of having “crooked” machines that stole the election, stating: “Over the
next 10 days, we get to see the machines that are crooked, the ballots that are fraudulent, and if
we’re wrong, we will be made fools of. But if we’re right, a lot of them will go to jail. Let’s have
trial by combat.”3 Shortly after your false and wildly reckless words, members of your audience
confronted police at the United States Capitol. They marched from the White House to the Capitol,
overran security, pushed over barricades, broke windows, and broke into the House and Senate




1
  See Ex. 1.
2
   Rudy Giuliani’s Common Sense, Jan. 4, 2021, available at https://www.youtube.com/watch?v=F
T_zTMdD2wM. You also posted a link to this broadcast on your Parler account: https://parler.co
m/post/515277e0f90f46e1be12e96f15ee284a.
3
  ‘Let’s have trial by combat’ over election – Giuliani, Yahoo! News (Jan. 6, 2021), available at,
http://news.yahoo.com/lets-trial-combat-over-election-164935300.html.


                                                  2
          Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 4 of 21




chambers, shouting “STOP THE STEAL!”, a battle cry that you helped popularize.4 Tear gas was
released in the Rotunda.5 The mob destroyed property, trashed offices, and looted. Five people
died, including a police officer who had been beaten with a fire extinguisher.




        While tragic, the violence at the Capitol was the entirely foreseeable result of your false, but
widely publicized claims that the election was stolen by Dominion’s corrupt vote-flipping machines.
The coordinated disinformation campaign that you launched and sustained—in concert with
Sidney Powell, other allies, and media outlets determined to promote a false preconceived narrative—
have irreparably damaged American democracy, have destroyed Dominion’s reputation, and have
caused Dominion hundreds of millions of dollars in harm. As you know, we have already filed suit
against your ally, Sidney Powell. We enclose a copy of that complaint and its exhibits, so that there
is no doubt that you were fully aware of them no later than today.

        In light of the information that has long been known to you and is additionally set forth in
the attached complaint and its exhibits, the only responsible thing for you to do at this point is to


4
  Trump supporters storm the Capitol to block the transfer of power, The Economist (Jan. 6, 2021), available
at, https://www.economist.com/united-states/2021/01/06/trumps-supporters-storm-the-capitol-to-
block-the-transfer-of-power.
5
  Justyn Melrose, House members told to don gas masks at Capitol, Fox 8 (Jan. 6, 2021), available at,
https://myfox8.com/news/washington-dc-bureau/house-members-told-to-don-gas-masks-at-
capitol/.


                                                      3
          Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 5 of 21




publicly and forcefully retract your false claims about Dominion and apologize for inciting the
sacking of the United States Capitol by deliberately misleading the American public.

        But let us be perfectly clear. There is nothing you can say or do at this point to undo the
hundreds of millions of dollars in damage that you and your allies have caused Dominion. The
company must therefore expressly reserve all legal rights against you and remind you of your ongoing
obligation to preserve all materials that relate in any way to these matters.

                                                     Regards,




                                                     Thomas A. Clare, P.C.




                                                     Megan L. Meier

Enclosures




                                                 4
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 6 of 21




             Exhibit 1
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 7 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 8 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 9 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 10 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 11 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 12 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 13 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 14 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 15 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 16 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 17 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 18 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 19 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 20 of 21
Case 1:21-cv-00213 Document 2-132 Filed 01/25/21 Page 21 of 21
